Citation Nr: 1110680	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the appellant by Brandon Regional Hospital from August 27, 2008 to September 9, 2008.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel










INTRODUCTION

The appellant served on active duty in the United States Air Force from July 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in December 2008, of the Department of Veterans Affairs (VA) James A. Haley Veterans' Hospital in Tampa, Florida, which denied the appellant's claim.


FINDINGS OF FACT

1.  The appellant is not service connected for any condition and does not participate in a rehabilitation program.

2.  The appellant is an enrolled participant in the VA healthcare system, and has received VA healthcare services in the 24 months prior to August 2008.

3.  The evidence of record does not reveal that VA approved a request for prior authorization for the medical services in question.

4.  At the time of the appellant's August 27, 2008, admission to Brandon Regional Hospital, a VA or other Federal facility/provider was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical services provided to the appellant by Brandon Regional Hospital from August 27, 2008 to September 9, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reimbursement of unauthorized medical care provided to him by Brandon Regional Hospital from August 27, 2008 to September 9, 2008.

In the interest of clarity, the Board will consider certain preliminary matters.  The Board will then address the issue on appeal and render a decision.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The Board further observes that the appellant has been accorded due process.  All records pertaining to the private medical treatment at issue are of record.  The appellant has been allowed ample time and opportunity to argue to merits of his claim.  He has not requested a Board hearing.

The Board will proceed with a decision.





II.  Governing Law and Regulations

Legal Criteria - 38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

      (a)  The care and services rendered were either:

      (1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or


(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.

Legal Criteria - The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);
(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2010).

All of these criteria ((a) through (i)) must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met; Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

In addition, payment or reimbursement under the Millennium Bill for ambulance services may be made only if certain conditions are met, including in pertinent part, that the payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for the emergency treatment.  See 38 C.F.R. § 17.1003 (2010).

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following relevant to a veteran's appeal: 
      
      1)  July 19, 2001;

2)  The date that the veteran was discharged from the facility that furnished the emergency treatment; or 

3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d) (2010).

38 C.F.R. § 17.1004(e) provides that if after reviewing a claim the decision maker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decision maker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to discretionary) the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria (outlined above) are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).

III.  Analysis

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The appellant is seeking entitlement to reimbursement for private medical care rendered to him at Brandon Regional Hospital from August 27, 2008 to September 9, 2008.  It is undisputed that this hospital is not affiliated with VA.  The evidence of record does not indicate that prior authorization for this medical treatment was obtained.

The evidence does not show that the appellant received medical treatment for a service-connected condition or one, which was clinically determined to be an adjunct condition to any service-connected disability, nor does the appellant so contend.  On the contrary, the record shows that the appellant has not established service connection for any disability.  Furthermore, the record does not reflect that the appellant was participating in a rehabilitation program and was need in hospital care or medical services for the reasons set forth in 38 C.F.R. § 17.47(i).  As such, reimbursement under 38 U.S.C.A. § 1728 is not warranted for the appellant's claim.

Accordingly, the Board will address the appellant's claim under the provisions of the Veterans Millennium Healthcare and Benefits Act alone.

The Board finds that entitlement to payment or reimbursement of unauthorized medical expenses incurred at Brandon Regional Hospital, from August 27, 2008 to September 9, 2008, is not warranted.  The basis for this denial is that a VA or other Federal facility/provider was feasibly available at the time of the appellant's admission and would have been considered reasonable by a prudent layperson.

The evidence of record reveals that in October 2008, Brandon Regional Hospital submitted a claim of entitlement to the payment of medical expenses incurred by the appellant from August 27, 2008 to September 9, 2008, for the amount of $253,644.44.
Beginning with criteria (a), it is undisputed that the non-VA medical services were provided to the appellant at a hospital emergency department.  As such, the first criteria are satisfied.  

As to criteria (b), the evidence of record supports a finding that the appellant was treated for a condition on August 27, 2008, of such a nature, that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Pursuant to 38 C.F.R. § 17.1002, this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  

While at work on August 27, 2008, the appellant began to experience chest pain and subsequently drove himself to South Bay Hospital, in Sun City Center, Florida.  Upon admission to the emergency department, the appellant was diagnosed with severe pericardial chest pain with radiation to the neck.  He noted a significant history of coronary artery disease requiring six stents, the most recent of which was placed in September 2007 by VA.  The appellant was noted to be in moderate distress.  Cardiac monitor results showed normal sinus rhythm.  Laboratory data, including an electrocardiogram, revealed significant ST elevations and the appellant was subsequently diagnosed with acute inferior-posterior myocardial infarction with significant clinical symptoms.  See South Bay Hospital Emergency Treatment Record, August 27, 2008.  Accordingly, criteria (b) has been met.

The Board notes that the appellant's admission to South Bay Hospital on August 27, 2008, has been approved.  The subsequent transfer to Brandon Regional Hospital is the matter at issue.

As to criterion (c), there is no evidence to suggest that the nearest VA facility was feasibly unavailable upon the appellant's discharge from South Bay Hospital.  Review of the relevant maps of the region reveals that Brandon Regional Hospital is approximately 20 miles from South Bay Hospital and the James Haley VA Medical Center is approximately 31 miles from the South Bay Hospital.  The evidence of record does not reveal that the emergency department at South Bay Hospital, the ambulance emergency personnel, or the appellant himself contacted the James Haley VA Medical Center prior to the appellant's admission to Brandon Regional Hospital, despite the appellant's claim that en route to Brandon Regional Hospital, he told the emergency personnel to take him to a VA facility.  He further claimed that the emergency personnel informed him that his condition was too critical to travel that far and that the VA Medical Center did not have room for him and/or an opening in their heart catheterization laboratory.  See NOD, December 31, 2008.  There is no documentation to confirm this assertion.

Furthermore, prior to leaving South Bay Hospital, the appellant was noted to be resting comfortably, albeit with some discomfort.  The emergency department physician noted that the heart catheterization laboratory at Brandon Regional Hospital had been contacted so that an urgent transfer could be obtained for the appellant to undergo heart catheterization.  It was noted that this was required because of the advanced capabilities of the Brandon facility.  See South Bay Hospital Emergency Treatment Record, August 27, 2008.  There is no indication whatsoever that a prudent layperson would have believed it unfeasible to travel the additional 11 miles to reach the James Haley VA Medical Center.

Upon his admission to Brandon Regional Hospital on August 27, 2008, the appellant was diagnosed with acute inferior wall myocardial infarction.  Part of the appellant's admission plan was "continued stabilization, care of patient."  See Brandon Regional Hospital, Admission Summary, August 27, 2008.  Based on this statement alone, it is clear that while the appellant's medical condition was severe, he was stable upon admission.  Thus, he could certainly have traveled the additional 11 miles to reach a VA facility.  Accordingly, the Board finds that a VA facility was feasibly available at the time of the appellant's admission to Brandon Regional Hospital on August 27, 2008.


As noted above, to be eligible for reimbursement under the Millennium Act, a veteran must satisfy all of the requirements set forth in 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. § 17.1002 (2010).  As the appellant has failed to establish that VA treatment facilities were not feasibly available at the time of his August 27, 2008 admission to Brandon Regional Hospital, no further discussion of the remaining requirements is necessary.  

Accordingly, for the reasons and bases expressed above, the appellant is not eligible for payment or reimbursement of medical expenses for August 27, 2008 to September 9, 2008, pursuant to 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  See Melson and Zimick, supra.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the appellant by Brandon Regional Hospital from August 27, 2008 to September 9, 2008, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


